Lumpkin, J.
1. Whether or not the evidence would have authorized a different finding, and whether or not this court, if it had occupied the position of the jury, would have returned the same verdict, there being sufficient evidence to authorize the verdict which was rendered, and the *863presiding judge liaving approved it by overruling the motion for a new trial, this court will not interfere.
Argued January 26,
Decided February 16, 1906.
Complaint. Before Judge Beagan. Monroe superior court. April 3, 1905.
Gabaniss & Willingham,, for plaintiff in error.
Hardeman & Jones, Persons & Persons, and E. P. Johnston, •contra. ’
'2. The jury having found in favor of the plaintiff fqr the full amount of principal of the notes sued on, with interest as specified in them, and sustained the claim of a lien upon the land under the security deed involved in the controversy, and thus negatived the existence of usury in the transaction, it will not require a new trial even if certain parts of the judge’s charge, as to attorney’s fees in case the jury reduced the amount claimed, and in case they found that there was usury, were inaccurate.
•3. No error requiring a reversal appears.

Judgment affirmed.


All the Justices concur.